Citation Nr: 0518104	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a 
postoperative scar resulting from a hiatal hernia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a hiatal hernia.

3.  Entitlement to an initial evaluation in excess of 20 
percent for intercostal neuralgia.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Timothy J. Carroll, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in January 2002 and November 2003.  The 
Board remanded this case back to the RO in June 2003.  

The issues of entitlement to an initial evaluation in excess 
of 20 percent for intercostal neuralgia and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's postoperative abdominal scar is painful but 
does not involve an exposed area.

3.  The veteran's gastrointestinal symptoms, including loose 
stools and gastroesophageal reflux, are more occasional than 
persistent in nature.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a postoperative scar resulting from a hiatal hernia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 
7803-7805 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a hiatal hernia have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran several VA 
examinations addressing the nature and extent of the 
disorders at issue, and there is no indication of additional 
relevant evidence that has not been obtained by the RO to 
date.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a September 2001 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted September 2001 "duty to assist" letter was 
issued before the appealed January 2002 rating decision.  
Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Factual background

In a July 1982 rating decision, the RO granted service 
connection for a hiatal hernia based on service medical 
records showing surgical repair for this disorder.  A zero 
percent evaluation was assigned, effective from March 1982.

The RO increased this evaluation, noted to be for a tender 
scar, to 10 percent, effective from March 1982, in a November 
1982 rating decision in view of a September 1982 examination 
report indicating complaints of recurrent pyrosis, dysphagia, 
persistent nausea, and feelings of regurgitation and 
flatulence.  Objectively, the veteran's right thoracic scar 
was very tender to touch. 

An August 1983 VA examination revealed a transthoracic scar 
measuring nine inches in the left chest; it was well-healed 
and intact, but the veteran "just about jumped off the 
examining table" when the examiner went to measure it.  
There was slight percussion in the left upper abdominal 
quadrant, and bowel sounds were normal.  The examiner noted 
hypersensitivity of a surgical scar and the areas below the 
interspace of the surgical scar nerve area (the left upper 
abdominal quadrant of the abdomen), occasional pyrosis, and 
occasional gaseousness.  Upper gastrointestinal (upper GI) x-
rays were within normal limits, with no evidence of 
recurrences of a hiatal hernia.  A June 1984 VA examination 
revealed virtually identical findings, and the examiner noted 
hypersensitivity of the surgical scar in areas including the 
left upper abdominal quadrant, but without pyrosis or 
nocturnal esophageal discomfort.  Upper GI x-rays were again 
within normal limits.

During VA treatment in June 2001, the veteran noted that he 
had severe hypesthesia and was unable to bear slight touch to 
the left side of the mid torso.  He also reported abdominal 
cramping and tightness for one year and heartburn symptoms 
two to three times per week.  A decreased appetite with pain 
was noted.  An examination revealed a tender surgical scar, 
with no erythema, edema, or hepatomegaly.  In August 2001, 
the veteran reported feeling nauseous and eating without 
vomiting but with retching.  

The veteran underwent a VA esophagus and hiatal hernia 
examination in October 2001, during which he reported extreme 
pain below the abdominal scar area.  Sensitivity to touch was 
noted.  The veteran also reported soreness in the epigastric 
area, with acid backing up and nausea; occasional loose bowel 
movements; and a loss in weight from 210 pounds to 198 
pounds.  Also, he indicated that he had recently been laid 
off from his job as a collector for Cook County, Illinois.  
Upon examination, the veteran weighed 198 pounds.  His scar 
was noted to be extremely painful upon palpation around the 
waist and pelvic area and to the left of the lower spine 
column, with muscle spasms noted.  The scar measured 26 
centimeters long and was mildly keloidal.  His abdomen was 
soft, with no masses but with tenderness on the epigastric 
area on palpation.  Bowel sounds were normal, and there was 
no inguinal hernia.  The diagnoses were a hiatal hernia in 
the past and neuralgia at the site of the postoperative scar.  

Subsequently, in an April 2002 rating action, the RO granted 
separate evaluations for a postoperative scar, evaluated as 
10 percent disabling as of March 1982; and a hiatal hernia, 
evaluated as 10 percent disabling as of June 2001.  The Board 
further notes that, by a December 2004 rating action, the 
initial 10 percent evaluation for a hiatal hernia was 
effectuated as of March 1982.

During his August 2002 VA Video Conference hearing, the 
veteran reported continued pain in the area of his hiatal 
hernia and the postoperative scarring.  He also described 
upper gastric distress, with pyrosis and severe substernal 
pain.  Moreover, he indicated that he was currently 
unemployed on account of his pain.

A VA treatment record from December 2002 indicates persistent 
pain at the site of the veteran's scar, and an April 2003 
record reflects that he missed fourteen days of work on 
account of this pain.  A July 2003 VA doctor's statement 
indicates that the veteran missed approximately five weeks of 
school due to a "severe pain condition," although this was 
attributed to a separately service-connected intercostal 
nerve disorder.  

During his October 2003 VA esophagus and hiatal hernia 
examination, the veteran reported chronic left-sided pain, 
with worsening over the site of his scar.  He often had to 
sleep with a pillow on his stomach so as to lessen the pain, 
which often involved the epigastric and left upper quadrant 
regions.  Moreover, he noted that he was unable to do any 
kind of job on account of his debilitating pain.  The use of 
topical medications for the scar was noted.  The examiner 
stated that the veteran's weight was stable, but he still had 
acid reflux with burning and belching at least two times per 
week.  The veteran also complained of occasional loose 
stools.  Upon examination, he weighed 205 pounds.  His 
abdomen was soft with tenderness, especially over the lower 
left rib cage and over the scar even to light palpation.  The 
scar was quite large, measuring approximately 20 centimeters 
by two millimeters and came from below the left axilla to 
around the front and ended around the left lower rib cage.  
Also, the scar was slightly hyperpigmented but flat and 
nonadherent, with no breakdown of the skin or drying.  There 
was no inflammation, edema, ulceration, or keloid formation.  
The diagnoses were a hiatal hernia, with a history of repair; 
gastroesophageal reflux disease, secondary to a hiatal 
hernia; and intercostal neuralgia, secondary to postoperative 
sequelae.

The veteran also underwent a VA peripheral nerves examination 
in October 2003, which revealed a long scar that extended 
over the entire rib cage, with hypersensitivity in the region 
of the scar.  

IV.  Postoperative scar

The diagnostic criteria for evaluating skin disorders have 
recently been revised.  67 Fed Reg. 49590-49599 (July 31, 
2002).  These revisions, however, have been minimal with 
regard to scars not involving the head, face, and neck.  

Under the old diagnostic code provisions, a maximum 10 
percent evaluation could be assigned in cases of a poorly 
nourished and repeatedly ulcerated superficial scar 
(Diagnostic Code 7803) or an objectively painful superficial 
scar (Diagnostic Code 7804).  Alternatively, such a scar 
could be evaluated on the basis of limitation of function of 
the part affected under Diagnostic Code 7805.

Under the new diagnostic code provisions, effective only from 
August 30, 2002, a maximum 10 percent evaluation may be 
assigned in cases of an unstable superficial scar (Diagnostic 
Code 7803) or a painful superficial scar (Diagnostic Code 
7804).  Alternatively, such a scar may be evaluated on the 
basis of limitation of function of the part affected under 
Diagnostic Code 7805.

In this case, the veteran's scar is evaluated at the 10 
percent maximum under Diagnostic Code 7804, and the evidence 
of record does not suggest that his scar, as opposed to his 
service-connected intercostal neuralgia and hiatal hernia 
residuals, results in further functional loss (e.g., loss of 
motion).  For a higher evaluation to be assigned for a scar, 
under Diagnostic Code 7800, there would have to be evidence 
of a scar involving an exposed area, such as the face or 
neck.  However, the veteran's scar covers only his abdominal 
region, which is considered to be a "nonexposed" area, and 
is not for evaluation under Diagnostic Code 7800.  
Alternatively, under new provisions of Diagnostic Code 7801, 
in effect from August 30, 2002, a 20 percent evaluation may 
be assigned for scars in non-exposed areas that are deep or 
cause limited motion if the area exceeds 12 square inches.  
This has not been shown in this case, however; the veteran's 
scar is long, approximately 26 centimeters, but it has also 
been noted to be only two millimeters wide.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for a postoperative scar resulting from a hiatal 
hernia, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

V.  Hiatal hernia

The RO has evaluated the veteran's hiatal hernia at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Under this section, a 10 percent evaluation is warranted for 
a hiatal hernia with two or more of the symptoms for the 30 
percent evaluation, but of less severity.  A 30 percent 
evaluation contemplates persistently recurrent epigastric 
distress, with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain and 
productive of considerable impairment of health.

The Board also notes that, under 38 C.F.R. § 4.112, weight 
loss is for consideration in evaluating digestive system 
disorders.

In this case, the Board is aware that the veteran has 
reported epigastric distress, but it appears to be more 
occasional than persistent in nature.  Specifically, the 
veteran has reported occasional loose stools and acid reflux 
approximately twice per week.  The Board also notes that the 
veteran actually gained weight between 2001 and 2003.  While 
the veteran clearly has abdominal pain, service connection 
has been separately established for intercostal neuralgia, 
and a 20 percent evaluation has been assigned for this 
disorder.  In short, while the veteran has significant scar 
and neurological pain, the evidence supports the finding that 
his purely gastrointestinal symptomatology is not of 
sufficient severity as to warrant an evaluation in excess of 
10 percent under Diagnostic Code 7346.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for residuals of a hiatal hernia, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

VI.  Consideration of 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected abdominal scar and hiatal hernia, 
in and of themselves, have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a 
postoperative scar resulting from a hiatal hernia, currently 
evaluated as 10 percent disabling, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a hiatal hernia is denied.


REMAND

In a November 2003 rating decision, the RO granted service 
connection for intercostal neuralgia as secondary to his 
hiatal hernia residuals and assigned a 20 percent evaluation.  
Subsequently, in a December 2003 submission, specifically 
titled "Notice of Disagreement," the veteran noted his 
"nerve condition" and indicated that he should have been 
assigned a 40 percent evaluation 22 years earlier.  As such, 
it is incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2004).

The determination of the initial evaluation for intercostal 
neuralgia may significantly affect the veteran's claim of 
entitlement to TDIU, for which the Board finds that the 
veteran has perfected an appeal.  Thus, further Board action 
on this issue needs to be deferred.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (regarding "inextricably 
intertwined" issues).  The Board is also aware that, to 
date, the veteran has not been afforded a VA examination to 
determine whether his service-connected disorders preclude 
substantially gainful employment, as this question was not 
meaningfully addressed by his October 2003 VA examination 
reports.  Moreover, the Board notes that it does not appear 
that the RO has, to date, notified the veteran of his rights 
and responsibilities under the VCAA in regard to this issue.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran and his representative 
should be furnished with a Statement of 
the Case addressing the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for intercostal 
neuralgia.  In this issuance, the veteran 
should be provided with all relevant laws 
and regulations and notified of his 
rights and responsibilities in completing 
an appeal on this issue.

2.  The veteran and his representative 
should simultaneously be furnished with a 
letter explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim of entitlement to 
TDIU.  The letter must inform the veteran 
about the information and evidence that 
is necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

3.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine whether his 
service-connected hiatal hernia, 
postoperative scar, and intercostal 
neuralgia, in and of themselves, preclude 
substantially gainful employment.  The 
examiner is requested to review the 
entire claims file in conjunction with 
this examination.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

4.  Then, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case 
addressing the issue of entitlement to 
TDIU.  The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


